Citation Nr: 0713318	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  02-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by skin conditions, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by muscle pain, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disability 
manifested by sleep problems, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by chronic hoarseness, to include as due to an 
undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by gastrointestinal symptoms, to include as due to 
an undiagnosed illness.

10.  Entitlement to service connection for a disability 
manifested by uncontrolled urination, to include as due to an 
undiagnosed illness.

11.  Entitlement to service connection for a liver 
disability, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for a blood 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, December 1990 to June 1991 and in May 1992.  He also 
had service in the Army National Guard for the State of 
California.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim.

The veteran provided testimony at a video conference hearing 
before the undersigned Acting Veterans Law Judge in January 
2002, a transcript of which is of record.

This case was previously before the Board in December 2003 
and November 2005 when it was remanded for additional 
evidentiary development.  At that time, the issue on appeal 
was styled as a claim of entitlement to service connection 
for Gulf War Syndrome.  A review of the record indicates that 
the veteran has reported various symptomatology as being 
linked to his Gulf War service.  In March 2002, the veteran 
submitted a claim for Gulf War Syndrome to include all 
conditions and any undiagnosed illness.  In January 2002, the 
veteran testified before the undersigned that his Gulf War 
claim involved problems with his throat, sores on his penis, 
an ulcer, fatigue, anger and feelings of guilt and 
depression.  In an April 2005 statement, the veteran has 
reported that his claim involved problems with fatigue, a 
skin condition, headaches, muscle pain, joint pain, sleep 
problems, choking problems, a hoarse voice, gastrointestinal 
symptoms, urinary symptoms, a liver condition and a blood 
condition.  In April 2005, the veteran's representative has 
argued that the veteran has many unexplained conditions that 
were directly related to his service.  

The Board has determined that, in order to more accurately 
adjudicate the veteran's claim, the individual symptomatology 
attributed by the veteran to his active duty service should 
be adjudicated separately.  The Board finds that the veteran 
has not been prejudiced by this action, as it is merely a 
recharacterization of the issues for the sake of clarity.  
The underlying substance of the issues on appeal remains the 
same.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of entitlement to service connection for disorders 
manifested by chronic fatigue, sleep problems, uncontrolled 
urination, a liver problem and blood problems are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A disability manifested by skin conditions was not 
present during active duty nor is a disability manifested by 
skin conditions otherwise related to such service.

2.  A disability manifested by headaches was not present 
during active duty nor is a disability manifested by 
headaches otherwise related to such service.

3.  A disability manifested by muscle pain was not present 
during active duty nor is a disability manifested by muscle 
pain otherwise related to such service.

4.  A disability manifested by joint pain was not present 
during active duty nor is a disability manifested by joint 
pain otherwise related to such service.

5.  A respiratory disability was not present during active 
duty nor is a respiratory disability otherwise related to 
such service.

6.  A disability manifested by chronic hoarseness was not 
present during active duty nor is a disability manifested by 
hoarseness otherwise related to such service.

7.  A disability manifested by gastrointestinal symptoms was 
not present during active duty nor is a disability manifested 
by gastrointestinal symptoms otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  A disability manifested by skin conditions was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  A disability manifested by headaches was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.  A disability manifested by muscle pain was not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

4.  A disability manifested by joint pain was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

5.  A respiratory disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

6.  A disability manifested by chronic hoarseness was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

7.  A disability manifested by gastrointestinal symptoms was 
not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2002, 
April 2004, August 2004, and January 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the August 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities adjudicated by 
this decision.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The veteran does not argue otherwise.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dunlap v. Nicholson, Vet. App. No. 03-0320 (March, 23, 2007) 
(With respect to notice errors, the burden is generally on 
the claimant to assert with specificity how she or he was 
prejudiced by any notification error).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
The Board further notes that the veteran's status as a 
veteran has never been contested.  VA has always adjudicated 
his claim based on his status as a veteran as defined by 38 
C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b); See 66 Fed. Reg. 56615 (Nov. 9, 2001) (adding 
the December 31, 2006 date).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B).  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six- month 
period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).




Entitlement to service connection for a disability manifested 
by skin conditions, to include as due to an undiagnosed 
illness.

The Board finds that service connection is not warranted for 
skin condition on a direct basis or as due to an undiagnosed 
illness as there is no evidence of record documenting the 
current existence of a skin condition.  

The service medical records reveal that in April 1969, a 
clinical impression of urticaria versus hives was made.  In 
September 1969, the veteran was treated several times for 
complaints of boils and cellulitis in the left arm.  The 
diagnosis was cellulitis.  There were no further complaints 
of, diagnosis of or treatment for any skin problems during 
the veteran's first or second periods of active duty service.  
Clinical evaluations conducted in January 1976, October 1983, 
May 1991 and March 1995, all failed to demonstrate the 
presence of any skin condition.  

Physical examination of the skin at the time of the April 
1997 Persian Gulf/Agent Orange Registry examination was 
negative and examination of the genitalia was declined by the 
veteran at that time.  The veteran did not report any 
problems with his skin at that time.  The veteran did not 
complain of problems with his skin at the time of the August 
2004 VA examination.  No skin condition was observed by that 
examiner.  

The only evidence of record which indicates that the veteran 
currently has a disability manifested by a skin condition is 
the veteran's own testimony and the statements of his 
representative.  The veteran testified that he had sores on 
his penis.  However, a skin disorder on the penis has not 
been objectively confirmed either during active duty or 
thereafter.  Neither the veteran nor his representative has 
provided any further descriptive information regarding a skin 
condition.  There is insufficient evidence of pertinent skin 
symptomatology demonstrating that the veteran has a skin 
disability which manifested to 10 percent within the 
requisite time period.  The veteran has not provided any 
narrative of the nature of his skin condition for which he 
seeks service connection.  The Board finds there is no 
objective indications of chronic skin disability nor evidence 
of non-medical indicators that were capable of independent 
observation demonstrating that the veteran currently 
experiences a chronic disability manifested by a skin 
condition.  Service connection is not warranted based on a 
undiagnosed illness as the reported symptomatology does not 
met the criteria set out under 38 C.F.R. § 3.317.    


Entitlement to service connection for a disability manifested 
by headaches, to include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
headaches on a direct basis.  There is no competent evidence 
of record documenting the presence of chronic headaches 
during active duty.  The veteran denied having or ever having 
had frequent or severe headaches on Reports of Medical 
History he completed in May 1991 and in March 1995.  
Furthermore, there is no competent evidence linking currently 
existing headaches to active duty on a direct basis.  No 
health care professional has provided an opinion linking 
currently existing headaches to the veteran's active duty 
service.  

There is very little evidence of record of the current 
existence of chronic headaches.  The veteran did not complain 
of headaches at the time he underwent a Persian Gulf/Agent 
Orange Registry examination in April 1997.  He also did not 
report the presence of headaches at the time of the August 
2004 VA examination.  

The only evidence of record which indicates that the veteran 
currently has headaches is the veteran's own allegations and 
those of his representative.  The veteran has not provided a 
description of the headaches' severity and duration and there 
is otherwise no evidence of record which would allow the 
Board to determine that a claimed headache disability had 
manifest to a degree of 10 percent or more during the 
applicable time period.  The veteran did not report any 
pertinent symptomatology at the time of his VA examinations.  

The rating criteria for evaluation of migraine headaches is 
set out under Diagnostic Code 8100.  Under that Diagnostic 
Code, migraines with characteristic prostrating attacks 
occurring on an average once a month over the past several 
months warrant a 30 percent evaluation while migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months warrant a 10 
percent evaluation.  Migraine headaches manifested by less 
frequent attacks warrant a noncompensable evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  The rating 
formulation provided in Diagnostic Code 8100 is based 
entirely on the frequency of the headaches and the extent to 
which such headaches are prostrating.  The veteran has 
reported the presence of headaches but there is no evidence 
indicating that they occur frequently nor is there any 
evidence indicating that the headaches are prostrating.  The 
Board finds the evidence of record does not demonstrate that 
the headaches became manifest to a degree of 10 percent or 
more.  Service connection is not warranted based on a 
undiagnosed illness as the reported symptomatology does not 
met the criteria set out under 38 C.F.R. § 3.317.    


Entitlement to service connection for a disability manifested 
by muscle pain, to include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
a disability manifested by muscle pain on a direct basis as 
there is no evidence of such symptomatology in the service 
medical records nor is there any competent evidence of record 
causally linking a disability manifested by muscle pain to 
the veteran's active duty service.  

Aching muscles was complained of at the time of the April 
1997 Agent Orange and Persian Gulf registry examination.  The 
veteran indicated that this had been present for three years.  
The extent of disability associated with the aching muscles 
was not reported.  Physical examination did not demonstrate 
any restriction of the range of motion of any body part.  No 
disability was noted to be present due to aching muscles.  No 
pertinent abnormality was diagnosed.  

At the time of his January 2001 hearing, the veteran only 
alleged that he lost muscle mass.  He did not report problems 
with muscle aches.  

The veteran did not complain of muscle pain at the time of 
the August 2004 VA examination and no pertinent annotations 
were made in the report of the examination.  

The Board finds that service connection is not warranted for 
a disability manifested by aching muscles as due to a 
undiagnosed illness as there is no evidence of record which 
indicates that the disability was present during active duty 
or has manifested to a degree of 10 percent or more after the 
veteran's discharge.  The veteran has intermittently reported 
the presence of muscle aches but there is no quantification 
of the extent of symptomatology which the veteran alleges is 
due to this disability.  The only time he reported problems 
with muscles aches to a health care provider (at the time of 
the Persian Gulf/Agent Orange examination), no annotation was 
made as to any objective physical findings which could be 
attributed to problems with the veteran's muscles.  The Board 
finds there is no objective indications of chronic disability 
nor evidence of non-medical indicators that were capable of 
independent observation demonstrating that the veteran 
experiences a chronic disability manifested by muscle aches.  
Service connection is not warranted based on a undiagnosed 
illness as the reported symptomatology does not met the 
criteria set out under 38 C.F.R. § 3.317.    


Entitlement to service connection for a disability manifested 
by joint pain, to include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
a disability manifested by joint pain on a direct basis.  
Other than treatment for knee and shoulder problems, the 
service medical records are silent as to complaints of, 
diagnosis of or treatment for any problems manifested by 
joint pain.  Service connection has been granted for the knee 
and shoulder disability.  Furthermore, the veteran denied 
having or ever having had joint pain at the time he completed 
Reports of Medical History in May 1991 and March 1995.  There 
is no competent evidence of record which links a disability 
manifested by joint pain (other than the knee and shoulder 
joints) to the veteran's active duty service on a direct 
basis.  

Service connection is not warranted for a disability 
manifested by joint pain as due to a undiagnosed illness as 
the symptomatology has been associated with known medical 
conditions.  

At the time of the April 1997 Persian Gulf/Agent Orange 
examination, the veteran complained of joint aches.  Physical 
examination revealed full range of motion in the knees and 
right shoulder.  The pertinent diagnosis was degenerative 
joint disease.  

A private clinical record dated in December 1997 indicates 
the veteran complained of right shoulder and left knee pain.  
The impressions were right shoulder rotator cuff tendonitis 
and left knee complex tear or the medial meniscus with 
probable early degenerative changes.  

At the time of the December 2001 VA joints examination, the 
veteran complained of right shoulder and left knee pain.  The 
pertinent assessments were right biceps tendonitis and left 
knee degenerative joint disease.  

At the time of the August 2004 VA examination, the veteran 
complained of multiple joint pain including in his shoulder 
and left knee.  X-rays were noted to be normal.  The 
pertinent assessment was chronic degenerative arthritis.  The 
examiner noted that the veteran was already service-connected 
for this condition.  

The Board finds there is no objective indications of chronic 
disability nor evidence of non-medical indicators that were 
capable of independent observation demonstrating that the 
veteran experiences a chronic disability manifested by joint 
pain to a degree of 10 percent or more(other than pain in the 
knee and shoulder for which service connection is already in 
effect).  The service medical records were silent as to 
complaints of, diagnosis of or treatment for a disability 
manifested by joint pain.  The veteran has not provided any 
descriptive evidence of how his complaints of joint pain are 
manifested to a degree of 10 percent or more and the Board 
has no other evidence of record upon which to base such a 
determination.  The Board notes that joint pain would be 
evaluated based on limitation of motion of the effected 
joints.  However, a review of the evidence of record 
demonstrates that there is no objective evidence (or even 
allegations from the veteran) of any limitation of motion of 
any joint (other than the knee and shoulder) which is linked 
in any way to complaints of joint pain.  


Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
a respiratory disability on a direct basis.  The service 
medical records were silent as to complaints of, diagnosis of 
or treatment for any chronic respiratory disability.  
Clinical evaluation of the respiratory system was normal at 
the time of evaluations conducted in January 1976, October 
1983, May 1991 and March 1995.  There is no competent 
evidence of record which links a currently existing chronic 
respiratory disability to the veteran's active duty service 
on a direct basis.  

The Board finds that service connection is not warranted for 
a respiratory disability based on a undiagnosed illness as 
the competent evidence of record demonstrates that the 
veteran does not have a respiratory disability which was 
present during active duty or manifested to a degree of 10 
percent or more during the applicable time period.  Pulmonary 
function testing conducted at the time of the April 1997 
Persian Gulf/Agent Orange examination was interpreted as 
revealing a normal vital capacity which rules out a 
restrictive lung disease.  The mechanics of ventilation were 
found to be normal.  

The veteran did not provide any testimony pertaining to a 
claimed respiratory disorder at the time of his January 2002 
Board hearing conducted by the undersigned.  

The veteran did not complain of any problems involving a 
respiratory disability at the time of the August 2004 VA 
examination.  

Evaluation of respiratory disabilities is evaluated under 
38 C.F.R. § 4.97.  The pertinent rating criteria involve 
evaluation of pulmonary function testing ratios of FEV-1, 
FEV-1/FVC, and DLCO(SB) and for higher evaluations, 
significant pulmonary problems.  In the current case, there 
is absolutely no competent evidence of record indicating that 
the veteran's claimed respiratory disability was manifested 
to a degree of 10 percent or more under any applicable 
Diagnostic Code during the applicable time period and a 
chronic respiratory disability was not present during active 
duty.  

As there is no evidence of record of the presence of a 
respiratory disability which manifest to a degree of 10 
percent or more during the applicable time period, service 
connection is not warranted for a respiratory disability as 
due to a undiagnosed illness.  Service connection is not 
warranted based on a undiagnosed illness as the reported 
symptomatology does no meet the criteria set out under 
38 C.F.R. § 3.317.    


Entitlement to service connection for a disability manifested 
by chronic hoarseness, to include as due to an undiagnosed 
illness.

The veteran testified before the undersigned in January 2002 
that he had problems with his throat since his service in 
Persian Gulf.  He complained that his throat was dry with 
mucus wrapped around his vocal cords.  

The Board notes there is a National Guard record from April 
1982 which indicates that the veteran reported that he had 
recurrent laryngitis for five years.  The current episode had 
been present for two months.  A follow-up ear, nose and 
throat examination resulted in an impression of laryngitis 
and rhinosinusitis.  The veteran was told to stop smoking.  

At the time of an April 1997 Persian Gulf Registry 
examination, the veteran reported, in part, that he had 
problems with a hoarse voice.  Physical examination was 
negative.  The pertinent diagnosis was hoarseness.  

In June 1998, a National Guard record indicates that the 
veteran reported a throat problem which he thought was due to 
a possible allergy.  

At the time of an August 2004 VA examination, the reported 
that he experienced chronic hoarseness while he was in the 
Persian Gulf in 1991 and the hoarseness had been present 
since that time.  He reported he had been treated with 
multiple antibiotics without improvement.  He was informed 
that the cause of his hoarseness was unknown.  He had not 
smoked since 1991.  He reported that he was close to 
insecticide spraying while in the Persian Gulf.  Physical 
examination revealed that the oropharynx was clear without 
exudate.  The pertinent assessment was chronic hoarseness 
which was likely related to service in the Persian Gulf, 
possibly environmentally related.  The examiner noted that 
the veteran would benefit from an ear, nose and throat 
examination.  

A VA ear, nose and throat examination was conducted in 
September 2004.  The veteran reported that he had been 
sprayed down with insecticide while in the Persian Gulf and 
he also experienced choking from desert winds and the dust.  
He reported he developed discharge which had persisted.  He 
reported he was diagnosed with a vocal polyp by Kaiser.  His 
voice problem had been persistent for the last 13 years.  
Physical examination was conducted including examination by 
fiber optic laryngoscope.  The assessment was that the 
veteran has laryngopharyngeal reflux which was an extremely 
common disease usually related to aging and obesity as well 
as alcohol intake.  The examiner opined that it was not 
likely that the veteran's medical condition was related to 
his time in service.  

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran does not have a 
disability manifested by hoarseness which was directly linked 
to the veteran's military service.  While the examiner who 
conducted the August 2004 VA examination found it likely that 
the veteran's hoarseness was causally linked to his active 
duty service, the Board places greater probative weight on 
the findings of the examiner who conducted the October 2004 
VA examination.  This examiner conducted a much more thorough 
examination of the veteran's throat including the use of 
fiber optic laryngoscope and he also noted the presence of 
objective pathology which supported his opinion.  There were 
no pertinent physical findings upon examination of the 
veteran's throat noted by examiner who conducted the August 
2004.  The Court has held that the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board also finds that service connection is not warranted 
for a disability manifested by hoarseness based on a 
undiagnosed illness.  The examiner who conducted the 
September 2004 VA examination affirmatively diagnosed the 
hoarseness as being caused by laryngopharyngeal reflux.  


Entitlement to service connection for a disability manifested 
by gastrointestinal symptoms, to include as due to an 
undiagnosed illness.

The service medical records were negative as to complaints 
of, diagnosis of or treatment for any chronic 
gastrointestinal disabilities.  Clinical evaluations 
conducted in January 1976, October 1983, May 1991 and March 
1995 were all negative.  The veteran also denied having or 
ever having had stomach or intestinal trouble on Reports of 
Medical History he completed in May 1991 and March 1995.  

The veteran did not report any gastrointestinal problems at 
the time of the April 1997 Persian Gulf/Agent Orange Registry 
examination.  

At the time of the August 2004 VA examination, the veteran 
reported that he had experienced bleeding ulcer disease in 
2001.  He did not require surgery but was treated with 
medications.  He reported that he did not suffer any 
complications from the illness.  He was eating well without 
nausea or abdominal pain.  Physical examination of the 
abdomen revealed that it was soft, nontender with normal 
active bowel sounds.  The pertinent assessment was history of 
peptic ulcer disease.  

The Board finds that service connection is not warranted for 
a disability manifested by gastrointestinal symptoms on a 
direct basis as there is no evidence of record of the 
presence of gastrointestinal problems during active duty nor 
any competent evidence of record linking a currently existing 
gastrointestinal disability to active duty. 

The Board finds that service connection is not warranted for 
a disability manifested by gastrointestinal symptoms as due 
to a undiagnosed illness as the evidence of record does not 
indicate that the veteran has a chronic disability which 
manifested to a degree of 10 percent or more during the 
pertinent time period.  The only evidence of record 
indicating that the veteran has gastrointestinal symptoms is 
his own allegations and those of his representative and the 
report of the August 2004 VA examination..  The veteran and 
his representative have merely reported the presence of 
gastrointestinal symptomatology without quantification.  At 
the time of the most recent VA examination, the veteran 
denied nausea or abdominal pain and was eating well.  No 
gastrointestinal symptoms were reported.  The veteran himself 
has attributed his gastrointestinal symptomatology to an 
ulcer in 2001 which apparently resolved without 
complications.  

The Board finds there is no objective indications of chronic 
disability nor evidence of non-medical indicators that were 
capable of independent observation demonstrating that the 
veteran experiences a chronic disability manifested by 
gastrointestinal symptoms.  Service connection is not 
warranted based on a undiagnosed illness as the reported 
symptomatology does not meet the criteria set out under 
38 C.F.R. § 3.317.    


ORDER

Entitlement to service connection for a disability manifested 
by skin conditions, to include as due to an undiagnosed 
illness is not warranted.  The appeal is denied.

Entitlement to service connection for a disability manifested 
by headaches, to include as due to an undiagnosed illness is 
not warranted.  The appeal is denied.

Entitlement to service connection for a disability manifested 
by muscle pain, to include as due to an undiagnosed illness 
is not warranted.  The appeal is denied.

Entitlement to service connection for a disability manifested 
by joint pain, to include as due to an undiagnosed illness is 
not warranted.  The appeal is denied.

Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness is 
not warranted.  The appeal is denied.

Entitlement to service connection for a disability manifested 
by chronic hoarseness, to include as due to an undiagnosed 
illness is not warranted.  The appeal is denied.

Entitlement to service connection for a disability manifested 
by gastrointestinal symptoms, to include as due to an 
undiagnosed illness is not warranted.  The appeal is denied.


REMAND

The veteran has claimed entitlement to service connection for 
a disability manifested by fatigue, to include as due to an 
undiagnosed illness.  The veteran testified that he was 
fatigued all the time and that it was starting to affect his 
employment.  He reported that he could sleep for six or seven 
hours at night and then still have to take a two or three 
hour nap.  At the time of the August 2004 VA examination, the 
veteran reported that he experienced chronic, recurrent 
fatigue since returning from the Persian Gulf.  However, no 
assessment of these symptoms was made by examiner at that 
time.  The report of the August 2004 VA examination does not 
comply with the Board's December 2003 remand instructions by 
failing to evaluate the veteran complaints of fatigue which 
he opines is due to his service in the Persian Gulf.  

The veteran has reported that he has sleep problems due to a 
undiagnosed illness.  He reported bouts of insomnia at the 
time of the August 2004 VA examination.  The examiner seemed 
to link the insomnia to likely depression which was likely 
service related based on the veteran's reports of having 
insomnia, anxiety and nightmare issues.  The examiner further 
noted, however, that the veteran would benefit from a 
thorough psychiatric evaluation.  This additional language by 
the author, when read with the rest of the assessment leads 
the Board to believe that the examiner was unsure of his 
diagnosis.  The Board notes that at least part of the 
information relied upon by the examiner was contradicted by 
the evidence of record.  The veteran denied having or ever 
having had depression or excessive worry, frequent trouble 
sleeping or nervous trouble of any sort during active duty.  
The Board finds the issue of entitlement to service 
connection for a disability manifested by sleep problems 
should be remanded for a psychiatric evaluation as suggested 
by the examiner who conducted the August 2004 VA examination.  

The veteran has claimed that he experiences urinary problems 
including uncontrolled urination.  At the time of the August 
2004 VA examination, an assessment was made of nocturia per 
veteran's history.  The examiner found that the symptoms were 
very suggestive of enlargement of the prostate.  
Significantly, there is no indication that the examiner 
actually examined the veteran's prostate to determine if this 
was, in fact, the cause of his claimed urinary 
symptomatology.  The Board finds the veteran should be 
afforded an appropriate examination to determine if the 
veteran's claimed urinary symptoms were due to an enlarged 
prostate or other diagnosed illness.  

The veteran has claimed that he experiences a liver 
disability and blood disability due to an undiagnosed 
illness.  Liver function tests conducted at the time of the 
Persian Gulf Registry examination revealed high gamm-GT and 
ALT, indicating the veteran may have a problem with 
hepatitis.  No examination has been conducted to determine 
if, in fact, the veteran does have hepatitis or whether the 
pathology is caused by some other cause.  In April 2005, the 
veteran submitted correspondence indicating, in part, that 
liver and blood condition were found at a VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and etiology for the 
following disabilities: a disability 
manifested by chronic fatigue, a 
disability manifested by sleep problems, 
a disability manifested by uncontrolled 
urination, a liver disability and a blood 
disability.  The claims folder must be 
made available to the examiner(s) for 
review before the examination.  The 
examiner(s) must offer an opinion as to 
whether it is whether it is at least as 
likely as not (i.e. a 50 percent 
probability) that the veteran currently 
experiences any of the above disabilities 
which were incurred in or aggravated by 
the veteran's active duty service.  
Noting that the disorders are claimed as 
due to an undiagnosed illness, as to any 
claimed disorder which examination does 
not result in a medical diagnosis, the 
examiner(s) should clearly report whether 
the claimed symptoms are objectively 
ascertainable but cannot be attributed to 
a known clinical diagnosis.  A detailed 
rationale for all opinions rendered 
should be provided.  

2.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
claims remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. B. CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


